MEMORANDUM***
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) decision denying petitioners’ motion to reopen immigration proceedings.
Respondent’s unopposed motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Specifically, the BIA did not abuse its discretion when it denied petitioners’ motion to reopen as untimely. See 8 C.F.R. § 1003.2(c)(2); Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004), amended by 404 F.3d 1105 (9th Cir.2005) (holding that BIA denials of motions to reopen or reconsider are reviewed for abuse of discretion). Furthermore, even if petitioners’ motion was construed as a motion to reconsider, the BIA did not abuse its discretion in denying the motion because the BIA lacks jurisdiction to consider a motion “seeking] reconsideration of a decision denying a previous motion to reconsider.” 8 C.F.R. § 1003.2(b)(2). Accordingly, this petition for review is denied.
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.